Citation Nr: 1723346	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-50 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD), to include as due to asbestos exposure and as secondary to a service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In June 2013, September 2014, and April 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for appellate review.
 

FINDINGS OF FACT

1.  A right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A lung disorder, to include COPD, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include asbestos exposure.

3.  A lung disorder, to include COPD, is not shown to be proximately due to, or aggravated by, the Veteran's service-connected deviated septum.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



2.  The criteria for establishing service connection for a lung disorder, including COPD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letter on January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Concerning the duty to assist, the Veteran's service treatment records, private treatment records, and post-service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records to obtain.  Additionally, VA examinations addressing the Veteran's claims for entitlement to service connection for a lung disorder and right ankle disorder were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 

A.  Residuals of a Right Ankle Injury

The Veteran contends that he has a right ankle disability that is related to service.  For the following reasons and bases, the Board finds that entitlement to service connection for a right ankle disability is not warranted.

The Veteran's service treatment records indicate that he was treated following a fall in October 1960.  X-ray imaging taken at the time was negative for fractures.  The Veteran was treated with a cast, which was removed in November 1960.  In October 1962, the Veteran was seen after a vacuum was dropped on his foot.  X-ray imaging was negative for fractures.  At his June 1964 separation exam, there were no foot issues noted, and a normal clinical evaluation was found for his lower extremities.

At a November 2016 VA examination, the Veteran reported an in-service right ankle sprain.  He also reported swelling and pain after standing for prolonged periods of time.  X-ray imaging revealed arthritis, and the examiner noted mild osteoarthritis in the subtalar joint.  Following a review of the Veteran's claims file and an in-person examination, the examiner opined that it was less likely than not that the Veteran's in-service ankle sprain resulted in his current ankle disorder.  The examiner explained that the Veteran's ankle sprain is not a chronic condition, and there was no objective evidence that his current right ankle condition was caused by an ankle sprain from over 50 years ago.  

The Veteran has asserted that his right ankle disability had its onset in service.  However, while the Veteran is competent to report that he had a right ankle injury in service, and that he experienced right ankle problems following service, he is not competent to relate his currently claimed right ankle disability to service.  In this regard, lay testimony is competent as to matter capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether the Veteran's right ankle disability was incurred during his service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

In any event, the Veteran's lay opinion is outweighed by the November 2016 VA medical opinion discussed above, which was rendered by a medical professional who provided a specific explanation based on the Veteran's medical history and an examination for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence').  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.

In sum, the Veteran was not shown to have a chronic right ankle disorder, such as arthritis, during service, and the probative evidence of record establishes that his current right ankle disorder is not related to any incident of his service.  See 38 U.S.C.A. § 1112.  Rather, the VA examiner explained that the Veteran's in-service ankle sprain was not a chronic condition, and there was no objective evidence that his current right ankle condition was caused by an ankle sprain from over 50 years ago.  The preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

 
B.  Lung Disorder to include COPD

The Veteran asserts that his current lung disorder, to include COPD, is related to his service.  Specifically, he asserts that his in-service exposure to asbestos is the cause of his lung disorder.  He also asserts that his lung disorder is secondary to his service-connected deviated nasal septum.  For the following reasons and bases, the Board finds that service connection is not warranted.



In addition to the criteria for establishing service connection, explained above, service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos (1) require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and (2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id. 

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.



The Veteran contends that he was exposed to asbestos during his military service.  Specifically, he asserts that he was exposed to asbestos while working as an aircraft mechanic.  His DD 214 indicates that his military occupational specialty (MOS) was as an aircraft mechanic.  

The Board notes that an MOS with "probable" exposure to asbestos includes an aviation machinist's mate, aviation structural mechanic, and aviation support equipment technician.  Therefore, resolving doubt in the Veteran's favor, in-service asbestos exposure is shown.

Although VA's adjudication manual describes certain diseases and diagnostic procedures for potentially asbestos-related conditions, this information must be considered together with medical interpretation of the particular facts.

There were no complaints, findings, or diagnoses of a lung disorder in the Veteran's service treatment records.  Additionally, the Veteran's June 1964 separation exam stated a normal clinical evaluation for lungs, and he further denied experiencing any shortness of breath, pain or pressure in chest, or chronic cough.

In support of his claim, the Veteran submitted a June 2009 letter from a VA doctor (G.P.), which states that the Veteran may have been exposed to asbestos during his military service, and that exposure may contribute to the severity of lung disease.  

The Veteran also provided a June 2009 medical record from Dr. Samuel Turner which notes his current diagnosis of COPD and its severity.  Dr. Turner then states that there is a good probability that the Veteran's COPD is due to asbestos.

In November 2009, the Veteran underwent a VA examination to address the etiology of his lung disorder.  With respect to whether the Veteran's COPD was related to in-service asbestos exposure, the examiner indicated that she was unable to provide an opinion without resorting to mere speculation.  The examiner also reported that x-ray findings did not show evidence of asbestosis of the lung.  



Following an August 2013 VA examination, the examiner opined that the Veteran's lung condition was less likely than not caused by his service-connected deviated septum.  The examiner rationalized that the Veteran's COPD was caused by his tobacco use and previous vocation as a painter.

An addendum by the August 2013 examiner stated that the Veteran has long-standing tobacco use, which is the cause of his COPD.  The examiner rationalized that a mild nasal deviation would not cause the significant COPD that the Veteran has due to his vocation as a painter and chronic tobacco abuse.

Following the Board's remand in April 2016, the Veteran underwent a November 2016 VA respiratory disorders examination.  The examiner diagnosed the Veteran with COPD.  The examiner noted the Veteran's smoking history of one pack per day beginning in his teen years through 2001.  The examiner stated that there were no objective signs on x-rays of asbestosis which would typically show some pleural plaques.  The examiner acknowledged that the Veteran had exposure to asbestos for 2 years however, she concluded that there was no evidence that his current lung condition was due to asbestos exposure.  Rather, she stated that there was definite evidence that it is due to COPD which was caused by his tobacco use.  The examiner also stated that the Veteran's breathing problems were multiplied by the fact that he has a deviated septum, but it does not aggravate his COPD.  It is just an additional factor in his respiratory problems.

An addendum by the November 2016 examiner further opined that the Veteran's lung disorders were less likely than not caused by or aggravated by his service-connected deviated nasal septum.  The examiner rationalized that a deviated septum is a separate condition that affects the Veteran's breathing, but does not aggravate his COPD.

The Board finds the opinions of the August 2013 and November 2016 VA medical examiners to be significantly more probative that the June 2009 letters from Drs. G.P and Turner, as well as the Veteran's lay assertions.  In this regard, the examiners' conclusions are shown to have been based upon all pertinent evidence, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record, whereas the June 2009 letters provide no rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion).  Further, Dr. G.P.'s opinion was phrased in speculative terms, i.e., the Veteran's asbestos exposure "may" contribute to the severity of his lung disease, and neither Dr. G.P. or Dr. Turner mentioned the Veteran's prior vocation as a painter, his history of smoking, or the x-ray findings.  The November 2016 VA examiner specifically explained that there were no objective signs on the Veteran's x-rays of asbestosis which would typically show some pleural plaques.  Also, Dr. G.P. and Dr. Turner did not provide opinions as to whether the Veteran's COPD was caused or aggravated by his deviated nasal septum, whereas the VA examiners provided negative opinions in this regard.

In sum, the probative evidence shows that the Veteran's lung disorder did not have its onset during service and is not related to any incident of service, to include asbestos exposure, and that it was not caused or aggravated by his service-connected deviated nasal septum.  Rather, the evidence shows that the Veteran's COPD was caused by smoking.  Service connection may not be established as a matter of law for disease or injury attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Under 38 C.F.R. § 3.300(a), "tobacco products" include cigarettes.  Thus, service connection for a respiratory disorder, to include COPD, must be denied in accordance with § 3.300, as it has been attributed to the Veteran's use of tobacco products.  The Board has no discretion regarding the statutory prohibition against service connection attributable to the use of tobacco products during service.  



Although grateful for the Veteran's honorable service, the preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for residuals of a right ankle strain is denied.

Entitlement to service connection for a lung disorder, to include COPD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


